Case 1:19-cr-00057-LO Document 16 Filed 02/21/19 Page 1 of 3 Page|D# 30

 

 
   
  

. .. FlLED
IN THE UNITED sTATES DISTRICT count FoR T E -~‘B’~O_PE“£QQBT
EASTERN DISTRICT oF leGINlA

 

 

FEB 2 § 20|9
Alexandria Division
-. cusm<, u.s. ms
" ALEXANDRM,TC¢'§§|UUM '
UNITED STATES oF AMERch ) No. 1119-cr-5'1
)
`v. ) Conspiracy to Distribute
) Cocaine and Marijuana
PETER LE ) 21 U.S.C. § 846
)
DANE NICHOLAS HUGHES )
) Forfeiture
ANTHONY NGUYEN THANH LE )
)
Defendants. )

February 2019 Term - At Alexandria
INDICTMENT
TI-IE GRAND JURY CHARGES THAT;
Conspiracy to Distribute Cocaine and Marijuana

Beginning in or about early 2017, and continuing thereafter up to and
including February 21, 2019, the exact dates being unknown to the grand jury, in
the Eastern District of Virginia and elsewhere, the defendants, PETER LE (a/k/a
Savage, Loki, and Lorton King), DANE NICHOLAS HUGHES (a/k/a Dream),
and ANTHONY NGUYEN THANH LE (a/k/a Ant), did unlawfully, knowingly,
and intentionally combine, conspire, confederate, and agree With other persons,
both known and unknown to the grand jury, to commit the following offenses:

(l) to unlawfully, knowingly, and intentionally distribute a mixture and
substance containing of a detectable amount of cooaine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Section 84l(a)(1), and (2);

and

 

Case 1:19-cr-00057-LO Document 16 Filed 02/_21/19 Page 2 of 3 Page|D# 31

(2) to unlawfully, knowingly, and intentionally distribute one hundred
kilograms or more of marijuana, a Schedule l controlled substance, in violation of
ride 21, United States Code, Section 841(3)(1) and (2).'

All in violation of Title 21, United States Code, Section 846.

 

Case 1:19-cr-00057-LO Document 16 Filed `02/21/19 ‘Page 3 of 3 Page|D# 32

Forfeiture

THE GRAND JURY FURTHER CHARGES THAT:

The defendants, PETER LE (a/k/a Savage, Loki, and Lorton King), DANE
NICHOLA~S HUGHES (a/k/a Dream), and ANTHONY NGUYEN THANH LE
(a/k/a Ant) , if convicted of the offense charged in this indictment, shall forfeit to
the United States any property constituting, or derived from, any proceeds the
defendant obtained, directly or indirectly, as the result of such violation and any
of the defendant’s property used, or intended to be used, in any manner or part, to
commit or to facilitate the commission of such violation.

(Pursuant to Title 21, United States Code, Section 853(a))

A TRUE BILL:

P`ursuant to the E‘Govemment Act,,.
‘ The original of this page has been filed
. under seal in the Clerk's Office ,
FOREPERSON

 

G. Zachary Terwilliger
United States Attomey

/
c/L`/

ames L. Trump v / ~
Assistant United States Atto ,'

 
   

By'

 

